            Case 5:20-cr-00246-JGB Document 10 Filed 12/14/20 Page 1 of 1 Page ID #:25



                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                    CASE NUMBER
UNITED STATES OF AMERICA,
                                                        PLAINTIFF
                                                                                    EDCR 5:20-00246-JGB
                                  v.

NIZAR FARHAT                                                                NOTICE DIRECTING DEFENDANT TO
                                                                           APPEAR FOR ARRAIGNMENT CALENDAR
                                                   DEFENDANT(S)


To:      NIZAR FARHAT
         YOU ARE HEREBY NOTIFIED AND DIRECTED to appear before United States Duty Magistrate Judge
         Courtroom No.                 3     ,    3rd floor, United States Courthouse located at:


       255 E. Temple Street                         411 W. Fourth Street                    ✖   3470 Twelfth Street
       Los Angeles, CA 90012                        Santa Ana, CA 92701                         Riverside, CA 92501
       (213) 894-8288                               (714) 338-4750                              (951) 328-0000


 at 10:00 AMa.m. on              12/29/20                 , at which time you shall be arraigned on the above
 Indictment / Information. Upon arraignment, your case will be assigned to a judge of this court before whom
 you must be prepared to appear on the same day and enter a plea.

        If you fail to appear at the date, time and place indicated, your present bond will be forfeited and
  the court will issue a warrant for your arrest.

  IF YOU DO NOT HAVE RETAINED COUNSEL:

  Attorney                                                                       has been tentatively assigned to
  represent you in this matter provided there is a finding that you are without sufficient funds to retain a private
  attorney and upon approval of the Court. If you have already retained a private attorney, show this notice to
  your attorney at once and contact the assigned attorney and the Deputy Clerk immediately at the designated
  location above.
                                                       Clerk, U. S. District Court


 December 14, 2020                                           By
 Date                                                                           Kiry K. Gray, Clerk
                                                                                               l k off Court


                                   Bail Status:
cc:   Defendant                                                              Interpreter:       Yes
      Defense Attorney                              ✖   Bond                                                   Language
      Assistant U.S. Attorney
      G PSALA, G PSASA, G PSAED
                                                        Detention            ✖ Rule 5 - in from:      District of South Carolina
CR-43 (10/15)                     NOTICE DIRECTING DEFENDANT TO APPEAR FOR ARRAIGNMENT CALENDAR
